Citation Nr: 1635764	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for additional disability, to include velopharyngeal insufficiency (VPI), as a result of an uvulopalatopharyngoplasty (UPPP).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, the case was remanded for additional development.  In January 2015, the Board denied the Veteran's claim, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), finding that the January 2015 Board decision failed to consider palatal scarring as an additional disability of UPPP.  Thus, the Board remanded the claim again in January 2016 for a medical opinion as to whether the Veteran's palatal scarring was a disability separate from his VPI, and, if so, whether the palatal scarring was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA; also for a determination whether the palatal scarring was an event not reasonably foreseeable following the UPPP.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claim for service connection for additional development action.  

The Board remanded the instant matter in January 2016.  As noted above, a medical opinion was to be obtained from a medical examiner, preferably an otolaryngologist, addressing whether the Veteran's palatal scarring was a disability separate from his VPI, and if so, whether the palatal scarring was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA; also for a determination whether the palatal scarring was an event not reasonably foreseeable following the UPPP.  

As requested by the Board, the claims file was reviewed by a VA otolaryngologist and in his February 2016 report, he opined that the palatal scarring was secondary to the UPPP and was not a separate disability from the VPI.  For rationale, he stated that VPI was a "well known possible" result from a UPPP surgery "either with or without palatal scarring."  He further stated that the VPI was "the disability" as it "interfere[d] with swallowing with mouth contents" going up into the back part of the nose at times.  The VA examiner did not comment on the private physician's January 2010 statement or the July 2010 VA examination report, both of which document that the Veteran had some left-sided palatal scarring "contributing" to some nasal regurgitation."  The VA physician also provided an opinion that the UPPP scarring was not caused by carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA.  

In what appear to be contradictory statements, the examiner added that it was his opinion that the palatal scarring was an "event not reasonably foreseeable following the UPPP.  It is my opinion that a reasonable health care provider would consider palatal scarring to be an ordinary risk of the UPPP."  

Clarification as to the examiner's statements is necessary in this Court remanded case in that a claim for benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014) must be supported by medical evidence of death or additional disability from VA hospitalization, or medical or surgical treatment, the results of which were not reasonably foreseeable.  It is unclear as to whether the VA examiner opined that the palatal scarring was an event that was reasonably foreseeable following the UPPP.  In short, his opinion as to this aspect of the claim is ambiguous and apparently contradictory.  While the provided opinions may be a typographical or grammatical error, the Board will not assume such as the turn of a phrase in this case might affect the outcome of the decision.  

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the entire claims file should be reviewed by the examiner who examined the file in February 2016 (or another medical professional if that person is no longer available) for the purpose of obtaining an addendum opinion.  A new examination is not required, unless it is deemed necessary.  

The examiner is asked to specifically comment on the private physician's January 2010 statement and the July 2010 VA examination report.  While the Board notes the 2016 examiner's opinion that the scarring was not a separate disability and that this condition is a well-known and possible result from a UPPP, additional comment is needed to address their assertions that some left-sided palatal scarring was "contributing" to some nasal regurgitation.  

The 2016 examiner's attention is also directed to his statements that palatal scarring was an "event not reasonably foreseeable following the UPPP" in comparison to his opinion that a reasonable health care provider would consider palatal scarring "to be an ordinary risk of the UPPP" and explain why these statements are not contradictory.   

The examiner must provide a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be made without speculating.  

2.  Then, readjudicate the issue on appeal.  If the issue remains denied, provide the appellant and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

